          Case 3:20-cv-00964-JLS-LL Document 3 Filed 06/23/20 PageID.21 Page 1 of 5



1
2
3
4
5
6
7                                 UNITED STATES DISTRICT COURT
8                             SOUTHERN DISTRICT OF CALIFORNIA
9
10   JOSHUA DAVIS BLAND,                                Case No.: 3:20-CV-0964 JLS (LL)
     CDCR #P-29302,
11
                                           Plaintiff,   ORDER: (1) DENYING MOTION TO
12                                                      PROCEED IN FORMA PAUPERIS
                            vs.                         AS BARRED BY 28 U.S.C. § 1915(g);
13
                                                        AND (2) DISMISSING CIVIL
14                                                      ACTION WITHOUT PREJUDICE
     PEOPLE OF THE STATE OF                             FOR FAILURE TO PAY FILING
15   CALIFORNIA; SUPERIOR COURT OF                      FEE REQUIRED BY 28 U.S.C.
16   CALIFORNIA; WILLIAM WOLFE;                         § 1914(a)
     BRUCE SILVA; SAN DIEGO COUNTY
17   DISTRICT ATTORNEY; ESCONDIDO
18   POLICE OFFICER,
19                                      Defendants.
20
21            Plaintiff Joshua Davis Bland, currently incarcerated at the California State Prison,
22   Corcoran, located in Corcoran, California, has filed a civil rights Complaint pursuant to 42
23   U.S.C. § 1983. (See Compl., ECF No. 1.) Plaintiff also filed a Motion to Proceed In Forma
24   Pauperis (“IFP”) (See ECF No. 2).
25   I.       Motion to Proceed IFP
26            A.    Legal Standard
27            “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa Cty.
28   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). Prisoners like Plaintiff, however, “face

                                                                                  3:20-cv-0964-JLS-LL
      Case 3:20-cv-00964-JLS-LL Document 3 Filed 06/23/20 PageID.22 Page 2 of 5



1    an additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a
2    filing fee,” in “monthly installments” or “increments” as provided by 28 U.S.C.
3    § 1915(a)(3)(b), the Prison Litigation Reform Act (“PLRA”) amended section 1915 to
4    preclude the privilege to proceed IFP in cases where the prisoner:
5                 has, on 3 or more prior occasions, while incarcerated or detained
                  in any facility, brought an action or appeal in a court of the
6
                  United States that was dismissed on the grounds that it is
7                 frivolous, malicious, or fails to state a claim upon which relief
                  can be granted, unless the prisoner is under imminent danger of
8
                  serious physical injury.
9
10   28 U.S.C. § 1915(g). “This subdivision is commonly known as the ‘three strikes’

11   provision.” Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005). “Pursuant to

12   § 1915(g), a prisoner with three strikes or more cannot proceed IFP.” Id.; see also Andrews

13   v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter “Cervantes”) (under the

14   PLRA, “[p]risoners who have repeatedly brought unsuccessful suits may entirely be barred

15   from IFP status under the three strikes rule[.]”). The objective of the PLRA is to further

16   “the congressional goal of reducing frivolous prisoner litigation in federal court.” Tierney

17   v. Kupers, 128 F.3d 1310, 1312 (9th Cir. 1997).

18         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which

19   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”

20   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court

21   styles such dismissal as a denial of the prisoner’s application to file the action without

22   prepayment of the full filing fee.” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).

23   When courts “review a dismissal to determine whether it counts as a strike, the style of the

24   dismissal or the procedural posture is immaterial. Instead, the central question is whether

25   the dismissal ‘rang the PLRA bells of frivolous, malicious, or failure to state a claim.’” El-

26   Shaddai v. Zamora, 833 F.3d 1036, 1042 (9th Cir. 2016) (quoting Blakely v. Wards, 738

27   F.3d 607, 615 (4th Cir. 2013)). “When . . . presented with multiple claims within a single

28   action,” however, courts may “assess a PLRA strike only when the case as a whole is


                                                                                  3:20-cv-0964-JLS-LL
      Case 3:20-cv-00964-JLS-LL Document 3 Filed 06/23/20 PageID.23 Page 3 of 5



1    dismissed for a qualifying reason under the Act.” Hoffman v. Pulido, 928 F.3d. 1147, 1152
2    (9th Cir. 2019) (citing Washington v. L.A. Cty. Sheriff’s Dep’t, 833 F.3d 1048, 1057 (9th
3    Cir. 2016)).
4            Once a prisoner has accumulated three strikes, section 1915(g) prohibits his pursuit
5    of any subsequent IFP civil action or appeal in federal court unless he faces “imminent
6    danger of serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at
7    1051–52 (noting § 1915(g)’s exception for IFP complaints which “make[] a plausible
8    allegation that the prisoner faced ‘imminent danger of serious physical injury’ at the time
9    of filing.”).
10           B.      Discussion
11           The Court has reviewed Plaintiff’s Complaint and finds it contains no “plausible
12   allegations” to suggest he “faced ‘imminent danger of serious physical injury’ at the time
13   of filing.” Cervantes, 493 F.3d at 1055 (quoting 28 U.S.C. § 1915(g)). And while
14   Defendants typically carry the initial burden to produce evidence demonstrating a prisoner
15   is not entitled to proceed IFP, Andrews, 398 F.3d at 1119, “in some instances, the district
16   court docket may be sufficient to show that a prior dismissal satisfies at least one on the
17   criteria under § 1915(g) and therefore counts as a strike.” Id. at 1120. That is the case
18   here.
19           A court may take judicial notice of its own records, see Molus v. Swan, No. 3:05-cv-
20   00452-MMA-WMc, 2009 WL 160937, *2 (S.D. Cal. Jan. 22, 2009) (citing United States
21   v. Author Services, 804 F.2d 1520, 1523 (9th Cir. 1986)); Gerritsen v. Warner Bros. Entm’t
22   Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015), and “‘may take notice of proceedings
23   in other courts, both within and without the federal judicial system, if those proceedings
24   have a direct relation to matters at issue.’” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th
25   Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285 F.3d 801, 803 n.2 (9th Cir. 2002)).
26           Based on a review of its own docket and other court proceedings available on
27   PACER, the Court finds that Plaintiff Joshua Davis Bland, identified as CDCR Inmate
28   #P-29302, while incarcerated, has had three prior civil actions dismissed on the grounds

                                                                                 3:20-cv-0964-JLS-LL
       Case 3:20-cv-00964-JLS-LL Document 3 Filed 06/23/20 PageID.24 Page 4 of 5



1    that they were frivolous, malicious, or failed to state a claim upon which relief may be
2    granted. They are:
3          (1) Bland v. Clark, et al., Civil Case No. 1:19-cv-00197-DAD-BAM (E.D.
           Cal. April 17, 2019) (Order adopting Findings and Recommendations to
4
           dismiss case for failing to state a claim) (strike one);
5
           (2) Bland v. Cal. Dep’t of Corrections and Rehabilitation, et al., Civil Case
6
           No. 1:18-cv-01357-LJO-EPG (E.D. Cal. May 2, 2019) (Order adopting
7          Findings and Recommendations to dismiss case with prejudice for failing to
           state a claim) (strike two);
8
9          (3) Bland v. Jerry Brown, et al., Civil Case No. 1:18-cv-01358-AWI-JDP
           (E.D. Cal. July 11, 2019) (Order adopting Findings and Recommendations to
10
           dismiss case with prejudice for failing to state a claim) (strike three).
11
12         Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
13   “strikes” as defined by § 1915(g), and he fails to make a “plausible allegation” that he faced
14   imminent danger of serious physical injury at the time he filed his Complaint, he is not
15   entitled to the privilege of proceeding IFP in this action. See Cervantes, 493 F.3d at 1055;
16   Rodriguez, 169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all
17   prisoners from accessing the courts; it only precludes prisoners with a history of abusing
18   the legal system from continuing to abuse it while enjoying IFP status”); see also Franklin
19   v. Murphy, 745 F.2d 1221, 1231 (9th Cir. 1984) (“[C]ourt permission to proceed IFP is
20   itself a matter of privilege and not right.”).
21   II.   Conclusion and Orders
22         For the reasons set forth above, the Court:
23         (1) DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28 U.S.C.
24   § 1915(g); (2) DISMISSES this civil action sua sponte without prejudice for failing to
25   prepay the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a);
26   ///
27   ///
28   ///

                                                                                  3:20-cv-0964-JLS-LL
      Case 3:20-cv-00964-JLS-LL Document 3 Filed 06/23/20 PageID.25 Page 5 of 5



1    (3) CERTIFIES that an IFP appeal from this Order would be frivolous pursuant to 28
2    U.S.C. § 1915(a)(3); and (4) DIRECTS the Clerk of the Court to close the file.
3          IT IS SO ORDERED.
4    Dated: June 23, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                              3:20-cv-0964-JLS-LL
